Citation Nr: 1231371	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-35 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and an April 2011 Board remand.

In July 2010, the Veteran provided testimony before the undersigned at a Travel Board hearing in Waco, Texas; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran alleges entitlement to a total disability rating based on individual unemployability (TDIU) based on his service-connected posttraumatic stress disorder (PTSD), left knee arthritis, and left knee instability.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities - provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).  
If a Veteran does not meet these threshold minimum percentage standards set forth in 38 C.F.R. § 4.16(a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  The Veteran meets the schedular criteria.

This appeal must be remanded for compliance with the April 2011 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested examinations that assessed the current severity of the Veteran's posstruamatic stress disorder, residuals of a left knee injury, and left knee instability, and a medical opinion that addressed unemployability due to all of the Veteran's service-connected disabilities.  Although an October 2011 psychiatirc examination and opinion were provided, no examination regardin the left knee was provided.  Additionally, no opinion was provided regarding all of the Veteran's service-connected disabilities.  Thus, there has not been substantial compliance with the previous remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

Furthermore, on remand, the Veteran submitted a release form for private medical records from Orthopedic Associates of Dallas.  It does not appear that the AMC attempted to obtain these records.  This must also be done on remand.  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associate with the paper or virtual claims file copies of all updated clinical records, which are not already in the claims file, of the Veteran's treatment at the Dallas VAMC and the North Texas Veterans Readjustment Center/Dallas Vet Center. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to specifically include the Orthopedic Associates of Dallas.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Following the above development, schedule the Veteran for an appropriate VA Compensation and Pension medical examination (or examinations) to determine the severity of disability caused by his service-connected PTSD; residuals of left knee injury with traumatic arthritis and surgical scars; and left knee instability, and to determine whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  The claims file must be made available to the examiner(s) for review prior to the examination(s).  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner(s) should specifically state whether the Veteran's service-connected disabilities taken together, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

3.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

4.  Then, readjudicate the Veteran's claim for entitlement to TDIU. If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

